BROWN, District Judge.
Certain damage claimants having answered the petition in the above matter alleging negligence on the part of La Bourgogne, and in effect the privity of the petitioner in such negligence, the established order of proceeding requires that those questions which afflict all the damage claimants alike, should be first determined in this court before'it proceeds to take further proof of the damages upon the numerous individual claims presented. The petitioner on this motion asks that that order of proceeding be reversed. This should not be done, unless the petitioner admits its liability in whole or in part, and if in part only, shows upon the motion that as to the residue of the claims not admitted there can be no reasonable expectation of recovery, according to the prior adjudications of the supreme court. The motion" papers are not sufficient to meet this requirement. Upon tire argument, it was suggested by the petitioner’s counsel that in lieu of an express admission of liability, it might prefer to make a tender of so much of the damage claimants’ demands as upon its view of the law, could by any possibility be recovered, in order to avoid protracted, useless and expensive litigation. After the lapse of a month, however, the motion papers not being supplemented by any such offer or tender, it is better that the pending motion should be denied for the present, without prejudice to a renewal of the moiion upon such tender and deposit, if the petitioner is so advised.
Motion denied.